Opinion of the Court by
Judge Peters :
Sec. 14, Art. 4, Chap. 47, 2 P. R. S., p. 27, Provides that where any real estate, or slave is conveyed, or devised to husband and wife (unless a right of survivorship is expressly provided for), *34there shall be no mutual right to them entirely by survivorship between them; 'but they shall take as tenants in common, and the respective moities be subject to curtesy, or dower, with all other incidents to such a tenancy.

G. W. Ray, for appellants.


Ozven, for appellee.

The conveyance to Bryant and wife was made in 1865, and contains no provision for the right of survivorship, consequently under that deed' they took as tenants in common, and Charles Bryant’s portion of the land Was subject to the payment of his debts, and his deed to Stinnett and others was properly adjudged fraudulent as to appellee who was a prior creditor.
Wherefore, the judgment is affirmed.